Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 20 April 2022. Claims 1-20 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments with respect to the claims objections to claims 3 and 14 as set forth in the office action of 21 October 2021 have been considered. Examiner points that the claim objections to claims 3 and 14 as set forth in the office action of 21 October 2021 were due to the “obtaining [first/second] data …” language in claims 1 and 12, respectively. Therefore, since “obtaining” has been omitted from claims 1 and 12, Applicant did not need to amend claims 3 and 14 as currently amended and a further claim objection is provided below as such.
Applicant’s amendments and arguments with respect to the rejection of claims 3, 4, 7, 10, 14, 15 and 18 under 35 USC 112(b) as set forth in the office action of 21 October 2021 have been considered and are persuasive. Therefore, the rejection of claims 3, 4, 7, 10, 14, 15 and 18 under 35 USC 112(b) as set forth in the office action of 21 October 2021 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 21 October 2021 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments and arguments with respect to the rejection of claims 1-7, 11-18 and 20 under 35 USC 101 as set forth in the office action of 21 October 2021 have been considered and are NOT persuasive.
The Examiner’s Response to 101 arguments-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner points to the fully detailed 101 analysis below (emphasis added):
101 Analysis – Step 1 
Claim 1 is directed to a system, claim 12 is directed to a method and claim 20 is directed to non-transitory storage media. Therefore, claims 1, 12 and 20 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claims 12 and 20 are rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

A system, comprising: 
one or more computer processors; and 
one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations comprising: 
while a vehicle is operating in an autonomous mode: 
determining, using the one or more computer processors, a first geographic location of the vehicle using location data from a location sensor; 
determining, using the one or more computer processors, a second geographic location of the vehicle using the first geographic location and imaging data from an imaging sensor, wherein the second geographic location is more precise than the first geographic location; 
determining a predicted location of the vehicle based on the second geographic location of the vehicle; and 
in accordance with a determination that navigational information for use by the vehicle is not available for the predicted location, providing an alert that the vehicle will exit the autonomous mode

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining… a first .. location … determining … a second … location … determining a predicted location … and … determination that the navigational information for use by the vehicle is not available …” in the context of this claim encompasses a person looking at data collected (received, detected [e.g. using [looking at] location data from a location sensor and/or imaging data from an imaging sensor and/or the first geographic location accessible by the person]) and forming a simple judgement (determination of location(s) of the vehicle) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer (e.g. using the one or more computer processors) to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions in the claim language are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A system, comprising: 
one or more computer processors; and 
one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations comprising: 
while a vehicle is operating in an autonomous mode: 
determining, using the one or more computer processors, a first geographic location of the vehicle using location data from a location sensor; 
determining, using the one or more computer processors, a second geographic location of the vehicle using the first geographic location and imaging data from an imaging sensor, wherein the second geographic location is more precise than the first geographic location; 
determining a predicted location of the vehicle based on the second geographic location of the vehicle; and 
in accordance with a determination that navigational information for use by the vehicle is not available for the predicted location, providing an alert that the vehicle will exit the autonomous mode

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “A system, comprising: one or more computer processors; and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations comprising: while a vehicle is operating in an autonomous mode: … providing an alert that the vehicle will exit the autonomous mode” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor(s)) to perform the process. In particular, the “while a vehicle is operating in an autonomous mode: … providing an alert that the vehicle will exit the autonomous mode” step is recited at a high level of generality and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 1, 12 and 20 further recite the “A system, comprising: one or more computer processors; and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations comprising”, “using the one or more computer processors”, “location data from a location sensor”, “imaging data from an imaging sensor” and “One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of operations comprising” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computer processor to perform the determining and providing an alert … steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The limitations of location data from a location sensor and imaging data from an imaging sensor are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor(s) are anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “while the vehicle is operating in an autonomous mode … providing an alert …,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is providing an alert is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-7, 11 and 13-18 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 10-14 and 16 are not patent eligible under the same rationale as provided for in the rejection of claim 9. 
Therefore, claim(s) 1-7, 11-18 and 20 are ineligible under 35 USC §101.

Claim Objections
Claims 3 and 14 are objected to because of the following informalities:  Due to the amendments to claims 2 and 12, respectively, the limitations “the imaging data obtained from the imaging sensor” in claims 3 and 14 appear to be typographical errors and should be “the imaging data from the imaging sensor”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “… third data from the location sensor … fourth data from the imaging sensor” are objected to since there are no first data or second data previously recited anymore due to the amendments to claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 are indefinite because of the recited limitations “determining, using the one or more [computer processors] / [computing devices], a first geographic location … determining, using the one or more [computer processors] / [computing devices], a second geographic location …”. Since claims 1 and 20, respectively, previously recite “one or more non-transitory storage media storing instructions which, when executed by the one or more [computer processors] / [computing devices], cause performance of operations comprising: …”; it is unclear, to the Examiner, why and/or how the determining of the first and second location(s) are recited by using the one or more [computer processors] / [computing devices]. Examiner suggests omitting the language “using the one or more [computer processors] / [computing devices]” from the limitations above in claims 1 and 20 which will be consistent with the rest of the limitations in such claims as well.

Claims 2 and 13 recites the limitation “the determination that the navigational information is available for the predicted location”. Due to the amendments (the last limitation being omitted) to claims 1 and 12, respectively, there is insufficient antecedent basis for the limitation “the determination” in claims 2 and 13.

Claim 8 recites the limitations “in accordance with the determination that the navigational information is not available for the predicted third geographic location”. There is insufficient antecedent basis for the limitations “the determination” and “the navigational information” in the above limitation in claim 8. Examiner is unsure why Applicant has amended claim 8 to use “the” for the limitations “the determination” and “the navigational information” above.

Claims 3-7, 9-11 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 12 and 20 recite “ determining, [using the one or more computer processors], a first geographic location of the vehicle using location data from a location sensor; determining, [using the one or more computer processors], a second geographic location of the vehicle using the first geographic location and imaging data from an imaging sensor, wherein the second geographic location is more precise than the first geographic location; determining a predicted location of the vehicle based on the second geographic location of the vehicle; and in accordance with a determination that navigational information for use by the vehicle is not available for the predicted location”, while the last determination step is not explicitly recited in the claims, it is implicit based on the limitations mentioned here that such determination has to be happening. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data obtained and determining information from the obtained data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determine the various information and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 1) that the various steps are being executed in a system does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 12 and 20 “while a vehicle is operating in an autonomous mode: … providing an alert that the vehicle will exit the autonomous mode”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, while a vehicle is operating in an autonomous mode … providing an alert steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional elements of claims 1, 12 and 20 such as “A system, comprising: one or more computer processors; and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations comprising”, “using the one or more computer processors”, “location data from a location sensor”, “imaging data from an imaging sensor” and “One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of operations comprising”, under broadest reasonable interpretation, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. The “A system, comprising: one or more computer processors; and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations comprising”, “using the one or more computer processors”, “location data from a location sensor”, “imaging data from an imaging sensor” and “One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of operations comprising” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-7, 11 and 13-18) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-7, 11-18 and 20 are rejected under 35 USC 101, and thus are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 11, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoskeri (US20170176991A1) in view of Jian (US20180188736A1).
Regarding claim 1, Hoskeri discloses a system comprising: one or more computer processors (see at least [0032]); and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations (see at least [0032]) comprising: while a vehicle is operating in an autonomous mode: determining, using the one or more computer processors, a first geographic location of the vehicle using location data from a location sensor  (see at least [0019], [0036]-[0038], [0047] and [0059]); determining a predicted location of the vehicle based on the first geographic location (see at least [0019], [0036]-[0040], [0044], [0047] and [0059]-[0061]; Hoskeri discloses that a location of the vehicle in a predicted future which the vehicle is to be entering [leaving an area determines entering the next/different area at a certain location] is determined based on current location of the vehicle being evaluated relative to map information; therefore, since the current location is associated with the first geographic location, as such the predicted location of the vehicle is in fact determined based on the first geographic location); in accordance with a determination that navigational information for use by the vehicle is not available for the predicted location, providing an alert that the vehicle will exit the autonomous mode (see at least [0059]-[0062]).
Hoskeri fails to disclose determining, using the one or more computer processors, a second geographic location of the vehicle using the first geographic location and imaging data from an imaging sensor, wherein the second geographic location is more precise than the first geographic location; determining a predicted location of the vehicle based on the second geographic location of the vehicle. However, such matter is suggested by Jian (see at least [0003], [0004], [0017], [0019], [0022], [0037] and [0038]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hoskeri to incorporate the teachings of Jian which teaches determining, using the one or more computer processors, a second geographic location of the vehicle using the first geographic location and imaging data from an imaging sensor, wherein the second geographic location is more precise than the first geographic location and using the second geographic location of the vehicle instead of the first geographic location since they are both directed to autonomous vehicle handling and incorporation of the teachings of Jian would increase accuracy of the determined location which thereby increases safety and reliability of the overall system. Given that Hoskeri is being modified by Jian, it would have been obvious to one of ordinary skill in the art that the determining the predicted location of the vehicle based on the first geographic location of Hoskeri’s disclosure would in fact be based on the second geographic location in the disclosure of Hoskeri as modified by Jian since Jian teaches the importance of using the second geographic location of the vehicle instead of the first geographic location and in order to maximize accuracy, reliability and safety of the overall system.

Regarding claim 5, Hoskeri as modified by Jian discloses wherein the instructions further cause performance of operations comprising: after providing the alert that the vehicle will exit the autonomous mode: ceasing the autonomous mode; and initiating an operator assisted mode (see at least Hoskeri [0047], [0048], [0062], [0063] and [0066]).

Regarding claim 8, Hoskeri discloses wherein the instructions further cause performance of operations comprising: while the vehicle is operating in the operator assisted mode: obtaining third data from the location sensor (see at least [0019], [0036]-[0038], [0047] and [0059]); obtaining fourth data (see at least [0019], [0036]-[0038], [0047] and [0059]); determining a predicted third geographic location based on the third data obtained from the location sensor and the fourth data (see at least [0047]-[0050]); in accordance with the determination that the navigational information is not available for the predicted third geographic location: maintaining the operator assisted mode (see at least [0047]-[0050]); and with a determination that the navigational information is available for the predicted third geographic location: ceasing the operator assisted mode; and initiating the autonomous mode (see at least [0047]-[0056]).
Hoskeri fails to disclose fourth data obtained from the imaging sensor. However, such matter is suggested by Jian (see at least [0003], [0004], [0017], [0019], [0022], [0037] and [0038]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hoskeri to incorporate the teachings of Jian which teaches fourth data obtained from the imaging sensor since they are both directed to autonomous vehicle handling and incorporation of the teachings of Jian would increase accuracy of the determined location which thereby increases safety and reliability of the overall system.

Regarding claim 11, Hoskeri as modified by Jian discloses wherein the predicted location of the vehicle based on the second geographic location of the vehicle is a predicted future location of the vehicle (see at least Hoskeri [0019], [0036]-[0040], [0044], [0047] and [0059]-[0061]; Hoskeri discloses that a location of the vehicle in a predicted future which the vehicle is to be entering [leaving an area determines entering the next/different area at a certain location] is determined based on current location of the vehicle being evaluated relative to map information; please refer to claim 1 for the predicted location being based on the second geographic location).

Regarding claims 12 and 16, claims 12 and 16 are commensurate in scope with claims 1 and 5, respectively. See above for rejection of claims 1 and 5.

Regarding claim 20, Hoskeri discloses one or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of operations (see at least [0032]). The rest of claim 20 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Claims 2-4, 6, 7, 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoskeri (US20170176991A1) in view of Jian (US20180188736A1) in further view of Kentley (US11099561B1).
Regarding claim 2, Hoskeri as modified by Jian discloses wherein the instructions further cause performance of operations comprising: in accordance with the determination that the navigational information is available for the predicted location, navigating the vehicle (see at least Hoskeri [0047], [0059]-[0061]).
Hoskeri as modified by Jian does not explicitly disclose that the navigating is based at least in part on the location data and the imaging data. However, such matter is suggested by Kentley (see at least Col.6 lines 26-33, Col.7 lines 18-26, Col.8 lines 11-23, Col.19 lines 26-36 and Col.20 lines 4-15). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hoskeri as modified by Jian to incorporate the teachings of Kentley which teaches the navigating is based at least in part on the location data and the imaging data since they are all directed to autonomous vehicle handling and incorporation of the teachings of Kentley would ensure increased accuracy which thereby increases safety and reliability of the overall system.

Regarding claim 3, Hoskeri as modified by Jian does not explicitly disclose in accordance with the determination that the navigational information is not available for the predicted location, navigating the vehicle without the imaging data obtained from the imaging sensor. However, such matter is suggested by Kentley (see at least Col.2 lines 21-31, Col.2 lines 38-40, Col.4 lines 39-49, Col.8 lines 24-34 and Col.20 lines 16-29). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hoskeri as modified by Jian to incorporate the teachings of Kentley which teaches in accordance with the determination that the navigational information is not available for the predicted location, navigating the vehicle without the imaging data obtained from the imaging sensor since they are all directed to autonomous vehicle handling and incorporation of the teachings of Kentley would increase efficiency of the overall system.

Regarding claim 4, Hoskeri as modified by Jian does not explicitly disclose wherein the navigational information is not available for the predicted location when the predicted location corresponds to a region without a semantic map. However, such matter is suggested by Kentley (see at least Col.1 lines 52-55, Col.4 lines 5-13, Col.11 lines 37-41, Col.19 lines 3-9 and Col.21 lines 32-38). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hoskeri as modified by Jian to incorporate the teachings of Kentley which teaches wherein the navigational information is not available for the predicted location when the predicted location corresponds to a region without a semantic map since they are both directed to autonomous vehicle handling in sufficiently mapped or unmapped regions and incorporation of the teachings of Kentley would ensure increased accuracy which thereby increases safety and reliability of the overall system.

Regarding claim 6, Hoskeri as modified by Jian fails to disclose while the vehicle is operating in the operator assisted mode: receiving one or more commands for navigating the vehicle from a navigation system remote from the vehicle. However, such matter is suggested by Kentley (see at least Col.2 lines 57-60, Col.4 lines 15-22, Col.5 lines 4-6, Col.12 lines 46-59, Col.19 lines 26-36 and Col.22 lines 18-29). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hoskeri as modified by Jian to incorporate the teachings of Kentley which teaches while the vehicle is operating in the operator assisted mode: receiving one or more commands for navigating the vehicle from a navigation system remote from the vehicle since they are both directed to autonomous vehicle handling and incorporation of the teachings of Kentley would ensure increased reliability of the overall system.

Regarding claim 7, Hoskeri as modified by Jian fails to disclose while the vehicle is operating in the operator assisted mode: capturing one or more features of an environment surrounding the vehicle; and providing the one or more captured features to a server to update a semantic map of the environment. However, such matter is suggested by Kentley (see at least Col.2 lines 32-54, Col.9 line 50-Col.10 line 5, Col.20 lines 29-37 and Col.21 lines 32-48). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hoskeri as modified by Jian to incorporate the teachings of Kentley which teaches while the vehicle is operating in the operator assisted mode: capturing one or more features of an environment surrounding the vehicle; and providing the one or more captured features to a server to update a semantic map of the environment since they are both directed to autonomous vehicle handling in sufficiently mapped or unmapped regions and incorporation of the teachings of Kentley would ensure increased efficiency, safety and reliability of the overall system.

Regarding claims 13-15, 17 and 18, claims 13-15, 17 and 18 are commensurate in scope with claims 2-4, 6 and 7, respectively. See above for rejection of claims 2-4, 6 and 7.

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoskeri (US20170176991A1) in view of Jian (US20180188736A1) in further view of Kentley (US11099561B1) in yet further view of Jammoussi (US20180237012A1).
Regarding claim 9, Hoskeri as modified by Jian and Kentley discloses providing the alert that the vehicle will exit the autonomous mode (see at least Hoskeri [0059]-[0062]).
Hoskeri as modified by Jian and Kentley fails to disclose after providing the alert: in accordance with a determination that operator control is detected: initiating an operator assisted mode; and in accordance with a determination that no operator control is detected: maintaining the autonomous mode; and navigating the vehicle based on a safe trajectory. However, such matter is suggested by Jammoussi (see at least [0062]-[0064]; operator control is being reasonably broadly interpreted as an operator providing one or more inputs via HMI module after the alert is provided to the operator). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hoskeri as modified by Jian and Kentley to incorporate the teachings of Jammoussi which teaches after providing the alert: in accordance with a determination that operator control is detected: initiating an operator assisted mode; and in accordance with a determination that no operator control is detected: maintaining the autonomous mode; and navigating the vehicle based on a safe trajectory since they all directed to switchovers between autonomous mode and manual mode of an autonomous vehicle and incorporation of the teachings of Jammoussi would ensure increased safety and reliability of the overall system.

Regarding claim 10, Hoskeri as modified by Jian and Kentley discloses a safe location for an autonomous vehicle in an autonomous mode is where the navigational information is available (see at least Hoskeri [0035]-[0066]).
Hoskeri as modified by Jian and Kentley fails to disclose wherein the safe trajectory has a destination at a safe stop location. However, such matter is suggested by Jammoussi (see at least [0062]-[0064]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hoskeri as modified by Jian and Kentley to incorporate the teachings of Jammoussi which teaches wherein the safe trajectory has a destination at a safe stop location since they all directed to switchovers between autonomous mode and manual mode of an autonomous vehicle and incorporation of the teachings of Jammoussi would ensure increased safety and reliability of the overall system. Given Hoskeri as modified by Jian and Kentley being further modified by Jammoussi, it would have been obvious to one of ordinary skill in the art that the safe stop location would be where navigational information is available in order to maximize safety of the overall system.

Regarding claim 19, claim 19 is commensurate in scope with claim 9. See above for rejection of claim 9.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667